Citation Nr: 1824193	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-10 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an ear disorder other than bilateral hearing loss and tinnitus. 

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for a neck disorder. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, in July 2017, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for an ear disorder, a back disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.

2. Resolving all doubt in favor of the Veteran, her currently diagnosed tinnitus had its onset during her active duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor her representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system.  Similarly, tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which she contends had their onset during her military service as a result of her in-service noise exposure. Specifically, at her April 2017 Board hearing, the Veteran stated that she was diagnosed with hearing loss during service and has experienced ringing in her ears since service. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus as such disorder can be identified through lay observations alone and she has offered competent and credible descriptions of experiencing tinnitus throughout the appeal. See Charles v. Principi, 16 Vet. App. 370 (2002). Additionally, the Board finds the Veteran's statements regarding in-service noise exposure to be competent and credible as such are consistent with her military occupational specialties and are documented in her service treatment records (STRs). In this regard, the Veteran's STRs reveal several audiometers demonstrating that she had bilateral hearing loss for VA purposes and that such hearing loss was related to her work in a hazardous noise area. See October 1976, November 1981, November 1982, and June 1984 STRs. The Veteran's STRs also reveal that she complained of tinnitus. See June 1976, June 1977, and December 1981 STRs.   

Thus, upon review of the evidence, the Board finds that the Veteran's currently diagnosed tinnitus had its onset during her military service as such chronic disease was diagnosed in service, has continued to the present time, and is manifested to a compensable degree (i.e., recurrent tinnitus as defined under 38 C.F.R. § 4.87, Diagnostic Code 6260). In reaching such conclusion, the Board is cognizant that an April 2011 VA examiner noted that the Veteran reported that it began "20 years ago." Thus, given the late of date of the reported onset, the examiner opined that the Veteran's tinnitus was less likely as not due to noise exposure in the military. However, in her July 2011 notice of disagreement, the Veteran stated that, during the April 2011 VA examination, she tried to state that her tinnitus started during service, which was more than 20 years ago. Furthermore, at the April 2017 Board hearing, the Veteran testified that she experienced ringing in the ears in-service and that such had been present ever since. Therefore, the Board resolves all doubt in favor of the Veteran and finds that her currently diagnosed tinnitus had its onset during her active duty service. 

However, while the Veteran was diagnosed with bilateral hearing loss in service as defined by VA regulations, service connection for such disorder is not warranted as she does not have a current diagnosis of such disorder at any time pertinent to her claim. 

In this regard, upon testing at an April 2011 VA examination, the examiner found pure tone thresholds in decibels in the right and left ears at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 20, 10, 15, and 20, respectively. The examiner noted that her speech discrimination score was 96 percent in the right ear and 98 percent in the left ear. Furthermore, at her April 2017 Board hearing, the Veteran stated that her hearing loss was about the same since the April 2011 VA examination, and in an April 2017 treatment record, she denied hearing loss. 

Thus, based on the foregoing, the Board finds that, as audiological testing conducted during the pendency of the Veteran's claim fails to reveal bilateral hearing loss as defined by VA, service connection for such disorder is not warranted.  In this regard, the foregoing evidence does not demonstrate that the Veteran's auditory thresholds are at least 40 decibels for any frequency, or at least 26 decibels for three frequencies.  Additionally, the Veteran's speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Therefore, the Board finds that the foregoing evidence does not reveal bilateral hearing loss as defined by VA regulations. 

The Board has also considered the Veteran's assertions that she currently has bilateral hearing loss. As a layperson, she is competent to report matters within her personal knowledge, such as her in-service noise exposure and/or her current difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). However, a diagnosis of bilateral hearing loss meeting VA's definition is not the type of condition that may be rendered by a lay person as audiological testing is needed to properly assess and diagnose a hearing loss disability for VA purposes.  

Therefore, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have a current diagnosis of such during the pendency of her claim.  Furthermore, the record does not contain a recent diagnosis of bilateral hearing loss prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra. Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection. See Brammer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claimed back and neck disorders, she contends that such are related to heavy lifting and/or a motor vehicle accident during service. In this regard, the Veteran's STRs reveal that, in August 1975, she was in a car accident and had a preliminary diagnosis of contusions of the back and abdomen. Thereafter, she continued to seek treatment relating to her back and was given a physical profile on several occasions. See June 1977, July 1977, November 1980, December 1980, and June 1981 STRs. Additionally, a June 1980 STR noted that the Veteran injured her back while lifting heavy boxes in August 1978, and was treated with medication and unresolved physical therapy. A June 1984 STR also noted that the Veteran had recurrent back pain referred to as backaches that was probably secondary to her motor vehicle accident in 1975. 

The Veteran was afforded a VA examination in April 2011in connection with her claims for service connection for back and neck disorders. At such time, the examiner found that the Veteran had diagnoses of chronic cervical spine degenerative disease and chronic lumbar spine degenerative disease. However, she opined that such disorders were less likely as not caused by or a result of the back condition that the Veteran was treated for in service. In support thereof, the examiner explained that the clinical records reviewed supported a diagnosis of recurrent lumbar myofascial strains during military service and there was no record of ongoing lower back symptoms after 1984. The examiner also noted that July 1988 and April 1992 examinations did not mention recurrent back or neck problems, and there was no history or documentation of traumatic spinal fractures. Thus, the examiner concluded that the diagnosis of chronic cervical and lumbar spine degenerative disease was more likely due to cervical and lumbar spine degenerative disc and spine changes, due to the natural process of aging. 

However, the Board finds that a remand is necessary in order to obtain an addendum opinion. Specifically, the examiner did not address the Veteran's contentions that her back and neck disorders may be related to  lifting heavy boxes during service or her August 1975 in-service car accident as the examiner only opined that such disorders were not related to the back condition the Veteran was treated for in service. Furthermore, the examiner should offer an opinion as to whether the Veteran's arthritis manifested within one year of her separation from service. 

With regard to her claim for service connection for an ear disorder other than bilateral hearing loss and tinnitus, the Veteran contends that such disorder is directly related to her military service. Specifically, she stated at the April 2017 Board hearing that she was treated for earaches during service and self-medicated her earaches since service.  The Veteran's STRs reveal that, in June 1976, it was noted that the Veteran had a history of recurrent colds with some ear infections and recurrent sharp pain in her left ear. A June 1977 STR also noted that the Veteran had left ear pain. Additionally, the Veteran's post-service treatment records indicate an impression of left otitis externa. See June 2009 treatment record. Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of her claim for service connection for an ear disorder other than bilateral hearing loss and tinnitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, on remand, the Veteran should be given an opportunity to identify or submit treatment records relating to her back and neck disorders from the chiropractors she saw prior to her current treating physician she identified at the April 2017 Board hearing, as well as any functional and/or disability evaluation at HealthSouth as recommended in an April 2017 treatment record. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify or submit treatment records relating to her back and neck disorders from the chiropractors she saw prior to her current treating physician as well as any functional and/or disability evaluation at HealthSouth as recommended in an April 2017 treatment record. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, return the record to the VA examiner who provided the April 2011 opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the April 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide an opinion on the following:

(A) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's back and/or neck disorders, currently diagnosed as chronic cervical spine and lumbar spine degenerative disease, had its onset during service or is otherwise etiologically related to service, to include the Veteran's documented in-service back complaints, her in-service August 1975 car accident, and/or her in-service August 1978 injury due to lifting heavy boxes.

(B) Is it at least as likely as not (i.e., a 50 percent probability or greater) that arthritis of the lumbar and/or cervical spine manifested within one year of the Veteran's service discharge in July 1984, i.e., by July 1985? If so, please describe the manifestations.

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's back and neck disorders and the continuity of symptomatology of such disorders.

A rationale for any opinion offered should be provided.

3. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her ear disorder other than bilateral hearing loss and tinnitus. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner must identify all currently diagnosed ear disorders other than bilateral hearing loss and tinnitus, to include otitis externa.

(B) For all identified ear disorders, the examiner must opine as to whether such disorder at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include her documented in-service ear pain and ear infections. 

In offering such opinion, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's ear disorder and the continuity of symptomatology of such disorder.

A rationale for any opinion offered should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


